Citation Nr: 1451855	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for the service-connected type II diabetes mellitus beginning on February 10, 2009, and greater than 60 percent beginning on April 11, 2014.

2.  Entitlement to an initial rating greater than 10 percent for the service-connected diabetic neuropathy of the left upper extremity beginning on February 10, 2009, and greater than 20 percent beginning on April 11, 2014.

3.  Entitlement to an initial rating greater than 10 percent for the service-connected diabetic neuropathy of the right upper extremity beginning on February 10, 2009, and greater than 20 percent beginning on April 11, 2014.

4.  Entitlement to an initial rating greater than 10 percent for the service-connected diabetic neuropathy of the left lower extremity beginning on February 10, 2009, and greater than 20 percent beginning on April 11, 2014.

5.  Entitlement to an initial rating greater than 10 percent for the service-connected diabetic neuropathy of the right lower extremity beginning on February 10, 2009, and greater than 20 percent beginning on April 11, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by RO.

The Veteran provided testimony at a March 2013 hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded the case for additional development of the record in March 2013.  

In August 2014, the Agency of Original Jurisdiction (AOJ) assigned a 60 percent rating for the service-connected diabetes mellitus and separate 20 percent ratings for the diabetic neuropathy for each of the extremities, effective on April 11, 2014.  

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the increased evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of an increased initial rating for the service-connected diabetes mellitus is being remanded to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected diabetic neuropathy of the left upper extremity is shown to be productive of a disability picture that more nearly approximated that of mild incomplete paralysis of the radial nerve.

2.  For the entire appeal period, the service-connected diabetic neuropathy of the right upper extremity is shown to be productive of a disability picture that more nearly approximated that of mild incomplete paralysis of the radial nerve.

3.  For the entire appeal period, the service-connected diabetic neuropathy of the left lower extremity is shown to be productive of a disability picture that more nearly approximated that of moderate incomplete paralysis of the sciatic nerve.

4.  For the entire appeal period, the service-connected diabetic neuropathy of the right lower extremity is shown to be productive of a disability picture that more nearly approximated that of moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for the service-connected diabetic neuropathy of the left upper extremity have been met for the period of the appeal prior to April 11, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8515 (2014).

2.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected diabetic neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8514 (2014).

3.  The criteria for the assignment of a 20 percent rating for the service-connected diabetic neuropathy of the right upper extremity have been met for the period of the appeal prior to April 11, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8515 (2014).

4.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected diabetic neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8514 (2014).

5.  The criteria for the assignment of a 20 percent rating for the service-connected diabetic neuropathy of the left lower extremity have been met for the period of the appeal prior to April 11, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2014).

6.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.123, 4.124a including Diagnostic Code 8520 (2014).

7.  The criteria for the assignment of a 20 percent rating for the service-connected diabetic neuropathy of the right lower extremity have been met for the period of the appeal prior to April 11, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2014).

8.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The duty to notify was satisfied by letters sent to the Veteran in April 2009, September 2011, and October 2011.   The claim was last adjudicated in July 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran' service treatment records, as well as post-service reports of VA examination and identified private treatment.

In February 2014, the AOJ obtained a new VA examination and additional VA treatment records, as requested by the February 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2013, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal and explained the concept of an increased rating claim.  The hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. 

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be discussed, a uniform rating for the entire appeal period is warranted for each disability.


III.  Peripheral Neuropathy

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

On VA examination in April 2009, the Veteran reported tingling and numbness in his hands and legs.  He denied having leg pain after walking distances.  There was no calf pain at rest.  He reported having persistent coldness of the extremities.  

An examination of the upper extremities revealed that motor function was within normal limits.  Sensory function was abnormal with findings of decreased sensation in the upper extremities in a glove distribution and a stocking boot pattern in the lower extremities.  The examiner diagnosed neuritis.  

On VA examination in February 2011, the Veteran reported having pain on the bottoms of his feet.  An examination of the bilateral upper and lower extremities was normal.  Sensory function of the upper extremities and left lower extremity was normal.  The right foot had decreased vibration.

In a September 2011 statement, the Veteran indicated that his neuropathy had worsened.

On VA examination in November 2011, the Veteran reported having tingling and numbness, abnormal sensation, pain, and anesthesia at levels 8 out of 10.  He denied having weakness, but reported paralysis in the hands, fingers, feet and toes.  He indicated that the symptoms occurred constantly.  Neurological examination showed normal motor function.  Sensory function on the hands, fingers, feet, and toes was decreased, bilaterally, based on pinprick and touch. 

The examiner stated that there was no specific peripheral nerve identified as the Veteran presented with stocking glove, but the examination revealed neuralgia.  There was no motor dysfunction.

On VA examination in April 2014, the examiner noted the Veteran had mild intermittent pain, paresthesia and or dysesthesias, and numbness.  Strength and deep tendon reflexes were normal.  

Light touch revealed decreased sensation in the hands, fingers, ankles, lower legs, feet and toes.  Vibration sensation and cold sensation were normal.  The functional impact limited prolonged walking and standing.

The examiner noted mild incomplete paralysis for the radial nerve and ulnar nerve for the upper extremity.  On the lower extremity, there was mild incomplete paralysis for the sciatic nerve and femoral nerve.  The functional impact on the Veteran's ability to work limited prolonged walking and standing.


A. Upper Extremities

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  38 C.F.R. § 4.69.  The evidence reveals that the Veteran is right handed.  Thus, his right upper extremity is the major extremity.

Prior to April 11, 2014, the Veteran's peripheral neuropathy of the right and left upper extremities was evaluated  as 10 percent disabling under Diagnostic Code 8515, incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a.  

Since April 11, 2014, 20 percent evaluations are in effect for the right and left upper extremities under Diagnostic Code 8514, for incomplete paralysis of the musculospiral or radial nerve.  The RO discussed the change in evaluation based on the radial nerve in the August 2014 rating decision granting the increased evaluations for each of the upper extremities.

In the April 2014 VA examination, the examiner identified the radial and ulnar nerve as having been affected.  The Board notes that the findings and symptoms were not related to a particular nerve group in the previous VA examinations, and the symptoms of his peripheral neuropathy have been consistent throughout the appeal.

As to the question of whether to evaluate the Veteran's upper extremity diabetic neuropathy under the diagnostic code pertaining to the radial nerve (Diagnostic Code 8514), median nerve (Diagnostic Code 8515), or ulnar nerve (Diagnostic Code 8516), the criteria are essentially the same.  The only difference is at a "mild" rating, where peripheral neuropathy of the radial nerve is rated as 20 percent and peripheral neuropathy of the median nerve and ulnar nerve is rated as 10 percent. 

Thus, the rating under Diagnostic Code 8514 is the more favorable to the Veteran.

Under Diagnostic Code 8514, mild incomplete paralysis of the radial nerve, and therefore neuritis and neuralgia of that nerve, warrants a 20 percent rating for either extremity.  Moderate incomplete paralysis warrants a 30 percent in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  Complete paralysis of the median nerve, warrants a 70 percent rating in the major extremity and a 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a.

Based on a careful review of the entire record, the Board finds that an increased initial rating of 20 percent for each upper extremity is for application for the period of the appeal prior to April 11, 2014.  During this period, the Veteran reported symptoms of numbness and pain, but he denied weakness.  

In addition, there were objective findings of sensory abnormalities.  There was no showing of motor dysfunction.  These findings are shown to be productive of a disability picture that more closely resembled that of mild incomplete paralysis of the radial nerve of each upper extremity for the initial period of the appeal.  

However, the evidence does not support the assignment of a rating higher than 20 percent at any time during the entire period of the appeal.  

To the extent that the Veteran has voiced lay assertions to the effect that he experiences pain, the objective evidence does not establish that a higher rating based "moderate" or "severe" incomplete paralysis of either upper extremity is assignable in this case.

Indeed, on VA examination in April 2014, the VA examiner indicated that the Veteran had "mild" incomplete paralysis for the radial and ulnar nerves for the upper extremities.   

The upper extremity findings remained essentially unchanged with no indication in the VA treatment records that the Veteran had exhibited symptoms associated with peripheral neuropathy of the upper extremity that meet the criteria for a rating higher than 20 percent. 

In sum, the Board finds that the Veteran's overall disability picture of each upper extremity for the entire period of appeal is productive of no more than mild incomplete paralysis of the radial nerve.  Hence, to this extent, the claim for increase must be denied.


B.  Lower Extremities

The service-connected peripheral neuropathy of the right and left lower extremities is evaluated under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Prior to April 11, 2014, the service-connected peripheral neuropathy was evaluated as 10 percent disabling for each lower extremity.  Beginning on April 14, 2014, it was evaluated as 20 percent disabling.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, and therefore also neuritis and neuralgia of that nerve, warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis of the sciatic nerve, warrants a 80 percent rating.  38 C.F.R. § 4.124a.

To the extent that the disabling manifestations involving the lower extremities are shown to have remained essentially the same for the entire period of the appeal, the Board finds that the service-connected disability picture more closely resembled that of "moderate" incomplete paralysis of sciatic nerve, so as to warrant the assignment of the current rating of 20 percent for each lower extremity prior to April 11, 2004.  

There is no indication in the VA treatment records that the Veteran had exhibited symptoms associated with peripheral neuropathy of either lower extremity that would warrant ratings higher than 20 percent.  

The medical and lay evidence of record does not demonstrate manifestations consistent with "moderately severe" or "severe" peripheral neuropathy.  

The Veteran's lay statements and the medical evidence of record document that there was no atrophy, abnormal muscle tone or bulk, complete paralysis or foot drop of the lower extremities.  

Overall, such findings do not reflect "moderately severe" or "severe" peripheral neuropathy of the sciatic nerve of either lower extremity at any time period the period of the appeal.


IV.  Extraschedular Consideration

The Board has also considered whether the service-connected diabetic neuropathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for diabetic neuropathy reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The rating considers the Veteran's complaints of pain and numbness and the effects on prolonged walking and standing.

The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for diabetes mellitus (60 percent), tinnitus (10 percent), hypertension (10 percent), tinea cruris and onychomycosis of the bilateral toenails (10 percent), bilateral cataracts (no percent), bilateral hearing loss (no percent), and erectile dysfunction (no percent).

However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his diabetic neuropathy in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  

Consequently, referral for extraschedular consideration is not required.



ORDER

An increased, initial rating of 20 percent for the service-connected diabetic neuropathy of the left upper extremity for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased initial rating in excess of 20 percent for the service-connected diabetic neuropathy of the left upper extremity is denied.

An increased, initial rating of 20 percent for the service-connected diabetic neuropathy of the right upper extremity for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating in excess of 20 percent for the service-connected diabetic neuropathy of the right upper extremity is denied.

An increased, initial rating of 20 percent for the service-connected diabetic neuropathy of the left lower extremity for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial disability rating in excess of 20 percent for the service-connected diabetic neuropathy of the left lower extremity is denied.

An increased, initial rating of 20 percent for the service-connected diabetic neuropathy of the right lower extremity for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial disability rating in excess of 20 percent for the service-connected diabetic neuropathy of the right lower extremity is denied.



REMAND

On VA examination in April 2009 and April 2014, the Veteran reported that he had been hospitalized during the prior year due to complications from the service-connected diabetes mellitus.  The April 2009 examination report indicated such treatment at Matagorda General.

The claims file does not reflect that records for the Veteran have been requested from Matagorda General.  These records are particularly important in the present case, as episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year are among the criteria necessary to substantiate ratings of 60 and 100 percent for diabetes mellitus under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2014).

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take all indicated action in order ensure that all available VA and non-VA treatment records have been obtained, to specifically include the records of the Veteran's hospitalization at Matagorda General and any subsequent hospitalizations for diabetes mellitus complications. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


